Exhibit 10.1

 

     LOGO [g923443logo.jpg]  

2400 Market St. No. 200, Suite 246

Philadelphia, PA 19103

April 29, 2020

Atlas Growth Partners, L.P.

To the Board of the General Partner of Atlas Growth Partners

This engagement letter sets out the terms and conditions on which Atlas Growth
Partners, L.P. (‘AGP’ or ‘the Partnership’) has engaged PhiCap Advisors, LLC
(‘PCA’). PCA will provide advisory and outsource services to the Partnership as
it seeks to continue to accurately account for and report on its accounting and
financial results to its Board, its investors, and its required governmental
reports (‘Services’). This engagement letter defines the scope of services that
PCA will provide as advisors to the Partnership.

Scope of Services

In undertaking this assignment, PCA will provide financial advisory and
consultation services to the Partnership to the extent requested by the
Partnership and customary and appropriate in transactions of this type. These
services shall include:

 

  •  

Interim CEO and CFO Role

 

  •  

Serve as the principal executive for the Partnership on an interim basis

 

  •  

Partner with owners of the General Partner to define the strategic direction for
AGP and execute on that plan

 

  •  

Manage costs and liquidity to maximize the Partnership’s operating flexibility

 

  •  

Work with the Partnership’s contract operator to get the most out of its Eagle
Ford wells

 

  •  

Evaluate the Partnership’s opportunity to sell its Eagle Ford assets

 

  •  

Prepare the necessary data and schedules

 

  •  

Negotiate the PSA and related sales documents

 

  •  

Assemble the necessary limited partner communications and proxy process

 

  •  

Diligence and model potential mergers and acquisitions into the Partnership

 

  •  

Develop the Partnership plan of liquidation if necessary

 

  •  

Accounting and Reporting

 

  •  

Prepare and file all necessary SEC documents, including 10-K, 10-Q and 8-K

 

  •  

Manage annual and quarterly audit relationship

 

  •  

Oversee reserve report and SMOG disclosure preparation

 

  •  

Maintain accounting compliance with GAAP

 

  •  

Prepare monthly reports and other internal reports as requested

 

  •  

Review contract operator royalty payments, production reporting and severance
tax payments

 

  •  

Tax Preparation

 

  •  

Prepare and file all required Federal and State tax returns, including annual
K-1’s, as required

 

  •  

Address investor questions as needed

 

  •  

Financial Oversight

 

  •  

Maintain corporate budget and forecast



--------------------------------------------------------------------------------

     LOGO [g923443logo.jpg]  

2400 Market St. No. 200, Suite 246

Philadelphia, PA 19103

 

  •  

Review and approve work-over and other operating AFEs

 

  •  

Handle all treasury and cash functions

 

  •  

Investor Relations

 

  •  

Address detailed investor inquiries and information requests

 

  •  

Prepare investor communications

Certain Agreements of the Partnership

AGP agrees that:

 

  •  

The Board of the General Partner (‘Board’) of the Partnership will remain solely
responsible for strategic and operational decision making and execution and the
commercial assumptions on which any financial advice provided by PCA is based;

 

  •  

The Partnership will maintain adequate and appropriate insurance policies,
including but not limited to D&O coverage that identifies PCA, and specifically
Jeffrey Slotterback, as covered persons;

 

  •  

The Partnership has retained PCA hereunder solely as a financial advisor to the
Partnership, and not as an advisor or agent of any other party, and the
Partnership’s engagement of PCA is as an independent contractor and not in any
other capacity including as a fiduciary. Neither this engagement letter, nor
PCA’s performance hereunder nor any previous or existing relationship between
the Partnership and PCA will be deemed to create any fiduciary relationship; and

 

  •  

The Partnership understands that PCA is engaged in a wide range of financial
services and businesses (including restructuring, financial advisory, investment
banking and financing) and agrees that PCA is not required to restrict its
activities as a result of this engagement, and that PCA may undertake any
business activity without further consultation with or notification to the
Partnership.

The Partnership will be responsible for providing PCA with all underlying
operating, purchaser, vendor, and other financial information and materials that
PCA may reasonably request in order to perform the Services under this
engagement letter. The Partnership recognizes and confirms that PCA will use and
rely upon the information provided by or on behalf of the Partnership and its
advisors and agents and on publicly available information in performing the
Services contemplated hereby. It is understood that in performing under this
engagement PCA does not assume any responsibility for, or with respect to, the
accuracy, completeness or fairness of the information and data supplied by the
Partnership or its representatives. The Partnership represents and warrants to
PCA that, to its knowledge, all such information concerning the Partnership will
be true and accurate in all material respects and will not contain any untrue
statement of a material fact or omit a material fact necessary in order to make
the statements therein not misleading in light of the circumstances under which
such statements are made. The Partnership acknowledges that PCA shall be
entitled to assume and rely upon the accuracy and completeness of, and is not
assuming any responsibility for independent investigation or verification of,
such publicly available information and the information so furnished. The
Partnership further acknowledges that it is responsible for all limited partner
records, information, and obligations.



--------------------------------------------------------------------------------

     LOGO [g923443logo.jpg]  

2400 Market St. No. 200, Suite 246

Philadelphia, PA 19103

 

Term, Compensation and Expenses:

The initial term of this engagement letter is for one (1) month from execution
and shall automatically renew on a month to month basis thereafter. This
engagement letter may be terminated at any time by either party upon seven
(7) days written notice. As compensation for its engagement and services
pursuant to this engagement letter, the Partnership will pay to PCA $25,000 per
month, payable at the end of the first month following the execution of this
engagement letter.

Provided that PCA as the principal executive officer through the closing of the
sale of its Eagle Ford shale position, the Partnership will pay to PCA a
transaction fee equivalent to 2.0% of the gross purchase price upon closing of
the transaction.

The Partnership shall reimburse for all usual, reasonable, and necessary
expenses paid or incurred by PCA in connection with, or related to, the
performance of PCA’s services hereunder, subject to satisfactory receipt by the
Partnership of appropriate documentary proof of all expenditures for which
reimbursement is sought.

Indemnification:

The Partnership shall indemnify PCA and its officers, directors, members,
employees, counsel and agents and each other person, if any, controlling them
(PCA and each such person being an ‘Indemnified Party’), against all judgments,
penalties (including excise and similar taxes), fines, amounts paid in
settlement and reasonable expenses actually incurred by an Indemnified Party to
which any Indemnified Party may become subject under any applicable federal or
state law or otherwise, arising out of the performance by PCA of services under
this engagement letter incurred in connection with any Proceeding to which such
Indemnified Party was, is or is threatened to be named defendant or respondent,
by reason, in whole or in part, of PCA performing the services under this
engagement letter, other than those matters that are found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnified
Party. For the purposes hereof, “Proceeding” means any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
arbitrative or investigative, any appeal in such an action, suit or proceeding
any inquiry or investigation that could lead to such an action, suit or
proceeding.

In the event that the foregoing indemnity is unavailable or insufficient to hold
any Indemnified Party harmless, then the Company shall contribute to any amounts
paid or payable by an Indemnified Party in such proportion as appropriately
reflects the relative benefits received by such Indemnified Party and the
Partnership in connection with the matters contemplated by this engagement
letter and the relative fault of the Partnership and such Indemnified Party, as
well as any other equitable considerations.

The Partnership will not, without PCA’s prior written consent, settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Proceeding, in respect of which indemnification may be sought
hereunder, unless an unconditional release of each Indemnified Party from any
and all liabilities arising out of such Proceeding is obtained, the form and
substance of which release is reasonably satisfactory to PCA.

Reasonable expenses (including court costs and attorney’s fees) incurred by PCA
as a witness or as a defendant or respondent in a Proceeding, or due to a threat
to be named as such, shall be paid or reimbursed by the Partnership in advance
of the final disposition of such Proceeding.

This indemnification provision shall be in addition to any liability which the
Partnership may otherwise have to PCA; shall not be limited by any rights that
PCA or any other Indemnified Party may otherwise have; shall remain in full
force and effect regardless of any expiration or termination of PCA’s engagement
hereunder; and shall inure to the benefit of and be binding upon any successors
or permitted assigns of PCA and the Partnership.



--------------------------------------------------------------------------------

     LOGO [g923443logo.jpg]  

2400 Market St. No. 200, Suite 246

Philadelphia, PA 19103

 

Disclaimer:

This engagement letter serves to outline the role PCA will have with the Company
for the term of this engagement letter. As indicated, PCA’s role is that of
advisor and does not give rise to any legally binding obligation on the part of
PCA to provide, guarantee, backstop, commit or otherwise fund any capital needs
of the Partnership.

Miscellaneous

This engagement letter shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without giving effect to the conflicts
of laws principles thereof.

Notwithstanding any expiration or termination, the provisions in this engagement
letter regarding Term, Compensation and Expenses, Indemnification and
Miscellaneous shall survive and remain in full force and effect and be binding
on the parties hereto or any successors of the parties.

If any term, provision, covenant or restriction contained in this engagement
letter is held by a court of competent jurisdiction to be invalid, void or
unenforceable or against public policy, the remainder of the terms, provisions,
covenants and restrictions contained herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. The Partnership
and PCA shall endeavor in good faith negotiations to replace the invalid, void,
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

This engagement letter contains the entire agreement between the parties
relating to the subject matter hereof and supersedes any prior understandings or
agreements, including all oral statements and prior writings with respect
thereto. No waiver, amendment, or other modification of this engagement letter
shall be effective unless in writing executed by each of the parties hereto. The
provisions of this engagement letter shall inure to the benefit of and be
binding on the Partnership, PCA and their respective successors and assigns.

Section headings herein are for convenience only and are not a part of this
engagement letter. This engagement letter may be executed in two or more
counterparts (delivery of which may occur via facsimile or via electronic
delivery in “.PDF,” each of which shall be deemed an original and shall be
binding as of the date first written above, and all of which, taken together,
shall constitute one and the same agreement. A facsimile signature or
electronically scanned copy of a signature shall constitute and shall be deemed
to be sufficient evidence of a party’s execution of this engagement letter,
without necessity of further proof.



--------------------------------------------------------------------------------

     LOGO [g923443logo.jpg]  

2400 Market St. No. 200, Suite 246

Philadelphia, PA 19103

 

Please confirm the Partnership’s agreement with the foregoing by signing and
returning to PCA the enclosed copy of this engagement letter.

Very truly yours

PhiCap Advisors, LLC By:  

/s/ Jeffrey M. Slotterback

Name/Title: Jeffrey M. Slotterback, Principal

Accepted and agreed to:

Atlas Growth Partners, L.P. By:  

/s/ Daniel P. Flannery

Name/Title: Daniel P. Flannery, Managing Director